Decree, so far as appealed from, unanimously affirmed, on the law and on the facts, with costs to parties filing briefs payable out of the estate. In 1952 decedent and objectant, who was his brother, opened an account in a Federal savings and loan association “as joint tenants with the right of survivorship ”. Five years later, and four months before his death, decedent withdrew the entire balance then in the account. Objectant relies on the holding in Marrow v. Moskowitz (255 N. Y. 219) that when “ a bank account is opened in the form prescribed by statute (Banking Law, § 249, subd. 3), a presumption at once arises that the interest of the depositors is that of joint tenants ” (p. 221); and he argues that this presumption inures in his favor as the surviving depositor. Assuming that the presumption described in Marrow V. Moskowitz is applicable to an account in a Federal savings and loan association, it would continue “ to be a mere presumption in respect of any moneys previously withdrawn ” (p. 221)—as opposed to the conclusive presumption in respect of moneys left in the account upon the death of one of the depositors. We find that the presumption claimed by objectant has been plainly overcome by the evidence adduced upon the hearing of objections to the account. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.